DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 05/10/2021 is acknowledged.
Claims 7-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kang et al. (Base effects on Fabrication of Silver Nanoparticles Embedded Silica Nanocomposite for Surface-Enhanced Scattering (SERS), Journal of Nanoscience and Nanotechnology, Vol. 11, 579-583, 2011). (cited in IDS filed on 03/20/2020).
With respect to the limitation “within the plurality of gaps of the metal layer”, the metal layer disclosed in the present invention is essentially a plurality of metallic nanoparticles patterned onto the surface of a base particle and the “gap” refers to regions between the particles. 
Regarding claim 1, Kang et al. teaches a base particle material in the form of silica which has a layer of silver nanoparticles thereon (i.e. a metal layer encompassing the base particles) which include gaps between the nanoparticles on the surface as they are spaced apart from one another. (Abstract Fig. 1 and 2). The silver coated silica particles are further functionalized with a Raman label material which attaches onto the surface of the silver nanoparticles. (Fig. 1, page 580, Section 3).
While Kang et al. does not explicitly discuss where on the surface of the silver nanoparticles the Raman label material is anchored, since the silver coated silica nanocomposite particles are placed in a solution including the Raman label material, it would be expected that at least a portion of the label material anchors onto a silver nanoparticle in a region which would be considered a “gap” under the meaning of the present claims. (i.e. a region in proximity to another nanoparticle) since the attaching of the Raman label appears to be essentially random. The reference therefore inherently teaches the claimed limitation.

Regarding claim 2, concave and convex regions exists on the surface due to the nanoparticle patterned surface of the silica particles in Kang et al. and the Raman label material 
Regarding claim 3, the particles are functionalized with a Raman label (see Fig. 1). 
Regarding claims 4-5, the base particles are made of silica and the nanoparticles are made of silver. (Abstract).
Regarding claim 6, the gaps would narrow as the gaps are close to the surface of the particle due to the spherical nature of the silver nanoparticles patterned on the surface of the silica base particle. 

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Kang et al. (Base effects on Fabrication of Silver Nanoparticles Embedded Silica Nanocomposite for Surface-Enhanced Scattering (SERS), Journal of Nanoscience and Nanotechnology, Vol. 11, 579-583, 2011). (cited in IDS filed on 03/20/2020) in view of Macpherson et al. (U.S. Pat. No. 5,853,464).
In the alternative to the rejections over Kang et al., the claims are unpatentable over the cited prior art references for at least the following reasons:
Regarding claim 1, Kang et al. teaches a base particle material in the form of silica which has a layer of silver nanoparticles thereon (i.e. a metal layer encompassing the base particles) which include gaps between the nanoparticles on the surface as they are spaced apart from one another. (Abstract Fig. 1 and 2). The silver coated silica particles are further functionalized with a Raman label material which attaches onto the surface of the silver nanoparticles. (Fig. 1, page 580, Section 3).

Kang et al. does not specifically teach that the Raman label is present in the gaps formed by the silver nanoparticles.
According to the specification of the present application, if the marker material is provided after forming of the metal layer (i.e. the metal nanoparticle), the marker may not be provided within the plurality of gaps. (par. [0068] of the specification). As is the case in Kang et al., the marker material is attached to the surface of the nanoparticles after synthesis of the silver coated silica composite particles. (Fig. 1). The specification indicates that where the marker is provided in solution with the metal salt such that the metal layer and marker is formed through a single process would result in the marker being present in the gaps as presently claimed. (par. [0069]).
Macpherson et al. teaches an ink composition where a plurality of metallic particles have a Raman active compound attached thereto. (Abstract). The metal nanoparticles are present as colloids of silver, gold and copper and have diameters of 5 to 70 nm. (col. 2, lines 37-50). Furthermore, the colloids are synthesized by reduction of a metal precursor (the same synthesis process disclosed in Kang et al.) (col. 2, lines 42-50) and the Raman active compound may be attached to the colloids by incorporating in solution either before, during or after the soluble metal precursor has been reduced to form the particles. (col. 3, lines 1-4). The process of marking the metal nanoparticles of Macpherson et al. prior to reduction would therefore result in a Raman marker material to be present between gaps of particles when used in the silica composite particle disclosed in Kang et al.
It would have been obvious to one of ordinary skill in the art to incorporate the Raman label material with the metal salt solution, prior to reduction thereof, as disclosed in Macpherson et al.
One of ordinary skill in the art would have found it obvious to place the Raman marker material in solution with the unreduced salt in order to synthesize the final Raman labelled silver coated silica nanocomposite particles in a one-pot synthesis process which avoids the extra step of isolating and drying the silver coated silica particles prior to coating thereof with the Raman label. As such, this would improve the efficiency of the process. 

Regarding claim 2, concave and convex regions exists on the surface due to the nanoparticle patterned surface of the silica particles in Kang et al. and the Raman label material would at least partially be present in a portion of a gap between the convex portions as claimed. (see Fig. 1-2).
Regarding claim 3, the particles are functionalized with a Raman label (see Fig. 1). 
Regarding claims 4-5, the base particles are made of silica and the nanoparticles are made of silver. (Abstract).
Regarding claim 6, the gaps would narrow as the gaps are close to the surface of the particle due to the spherical nature of the silver nanoparticles patterned on the surface of the silica base particle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
05/22/2021